DETAILED ACTION

This action is responsive to papers filed on 8/30/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claim 1, this claim recites, in part, communicate with at least a first independent ad platform data source to retrieve a first set of retrieved data relating to an ad campaign, communicate with a second independent ad platform data source to retrieve a second set of retrieved data relating to said ad campaign, and to generate an aggregated data set from said first independent ad platform data source and said second independent ad platform data source, wherein said aggregated data set is generated based on at least one user-defined parameter, and perform a user-defined action on said ad campaign at said first independent ad platform data source and said second independent ad plarform data source based on said aggregated data.
The limitations, as drafted and detailed above, relates to gathering of data and performing a business action based on the data, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically advertising, marketing or sales activities or behaviors, business relations. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of digital platform (claim 1, not clearly structural hardware), data aggregation module (claim 1, appears to be merely software with no structure), action customization module (claim 1, appears to be merely software with no structure). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of communicating and performing a user-defined action) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using digital platform (claim 1, not clearly structural hardware), data aggregation module (claim 1, appears to be merely software with no structure), action customization module (claim 1, appears to be merely software with no structure) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Paragraphs 0053-0054); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2 and 4-11 appear to merely limit inclusion of an API, specifics of the user defined parameter, population of data over a period of time, actions to modify an ad campaign, an action condition, an SQL statement, periodic action condition checking, and a web-based program interface, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
The digital platform (claim 1, not clearly structural hardware), data aggregation module (claim 1, appears to be merely software with no structure), action customization module (claim 1, appears to be merely software with no structure) are each functional generic computer components that perform the generic functions of communicating and performing a user-defined action, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the digital platform (claim 1, not clearly structural hardware), data aggregation module (claim 1, appears to be merely software with no structure), action customization module (claim 1, appears to be merely software with no structure) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-11 are not patent eligible.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Peterson (U.S. Pub No. 2013/028/2476).  Peterson teaches a system and method of generating aggregated data that includes all of the limitations recited in the above claims.
Regarding claim 1, Peterson teaches a data aggregation module configured to communicate with at least a first independent ad platform data source to retrieve a first set of retrieved data relating to an ad campaign, communicate with a second independent ad platform data source to retrieve a second set of retrieved data relating to said ad campaign, and to generate an aggregated data set from said first independent ad platform data source and said second independent ad platform data source, wherein said aggregated data set is generated based on at least one user-defined parameter (Paragraphs 0036, 0041, 0043, “these data collection sources may include one or more of the paid media source 102, website/search source 103, website/paid source 104”); an action customization module configured to perform a user-defined action on said ad campaign at said first independent ad platform data source and said second independent ad platform data source based on said aggregated data (Paragraphs 0046-0047, “modification of an advertising campaign can be in response to user-selected changes, such as designating different media platform for user impressions, e.g. switching to embedded search engine results and sidebar advertising placements on particular search engines compared with pushing electronic mail or community approval through a social media platform”, user defined action is to switch advertising to different media platforms, which means that platform 1 will lose some advertising while platform 2 will gain some advertising which represents performing the one switching action across 2 different ad platform data sources).
Regarding claim 2, Peterson teaches said data aggregation module communicates with said first data source via an application programming interface (Paragraph 0037).
Regarding claim 4, Peterson teaches said at least one user-defined parameter is selected from a list of available data fields from said first data source, and wherein said user-defined parameter becomes an aggregated data set data field (Paragraph 0043).
Regarding claim 5, Peterson teaches said data aggregation module may be instructed to populate said aggregated data set data field with a first set of retrieved data from said first data source over a user-specified period of time (Paragraphs 0020-0028, 0055).
Regarding claim 6, Peterson teaches said user-defined action includes an action type, and wherein said action type is a pre-programmed function that can modify the status of said ad campaign (Paragraph 0047).
Regarding claim 7, Peterson teaches said user-defined action includes an action condition, wherein said action type is only executed when said action condition is met (Paragraph 0047).
Regarding claim 8, Peterson teaches said action condition may be provided by a user as a SQL statement to be run against said aggregated data set (Paragraph 0030, 0047, 0064).
Regarding claim 9, Peterson teaches said 	action condition is checked periodically at a user-defined rate (Claim 7).
Regarding claim 10, Peterson teaches said user accesses said data aggregation module and said action customization modules through a program interface (Paragraphs 0032, 0065).
Regarding claim 11, Peterson teaches said program interface is web-based (Paragraphs 0032, 0065).

Response to Arguments
Applicant argues “There are no mathematical or mental steps involved in the claimed ad campaign management platform, so the claim does not recite a judicial exception”.  However, the digital platform of the independent claim language does indeed perform steps that could be considered mental, albeit merely executed by a general purpose system.  Communicating and aggregating data is a mental activity, as well as performing a user-defined action.  The fact that these steps are implemented by a machine is not taken into account when determining eligibility under Step 2A Prong One.  Therefore, this argument is not persuasive.

Applicant argues “the claimed system does not preempt any wide swath of activity, but instead is a targeted solution to a problem encountered by advertisers who run the same campaign on multiple independent advertising platforms” and “the claimed invention does not merely aggregate data, it acts on it in a way that is inventive because it is more efficient than requiring the user to separately act on the ad campaign on each individual independent advertising platform”.  However, this is merely through the implementation of the abstract idea using general purpose processors to perform insignificant extra-solution activities (data gathering and data transmission).  Any other improvement beyond that of simply applying the steps on a general purpose computing device would merely be an improvement to the abstract idea, which is still just an abstract idea and non-statutory.  Therefore, this argument is not persuasive.

All other arguments are believed to have been addressed by the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621